Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Holby Abern on 3/10/2022.

The application has been amended as follows: 
Claim 1 (currently amended):  An electronic gaming machine comprising:
a cabinet comprising a lockable access door;
a display device supported by the cabinet;
at least one processor; and
at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to:
wirelessly receive, from a mobile device that is distinct from the at least one processor, data associated with an account maintained by a server of a gaming property cashless system which is accessed via a gaming establishment digital wallet mobile device application of the mobile device, wherein: 
the account is funded via at least one of: a transfer of funds from a bank account, a transfer of funds from a credit card account, a transfer of funds associated with a redemption of a cashless ticket voucher, and a deposit of physical currency, 
the account is maintained by the server of the gaming property cashless system independent of the mobile device, 
the account is maintained by the server of the gaming property cashless system independent of the gaming establishment digital wallet mobile device application of the mobile device, and
the data is wirelessly communicated via a wireless protocol selected from any of: a near field communication protocol, a WiFi protocol, a Bluetooth protocol, and a mobile device network protocol,
request an amount of funds from the account, said amount of funds being determined in association with the gaming establishment digital wallet mobile device application of the mobile device, and
responsive to the requested amount of funds being approved for transfer by the server of the gaming property cashless system and following a transfer, that occurs separate from the mobile device and the gaming establishment digital wallet mobile device application, of fund data from the server of the gaming property cashless system to the at least one processor: 
cause an increase of a credit balance of the electronic gaming machine based on the requested amount of funds, wherein a balance of the account is reduced based on the requested amount of funds, and
cause the display device to display the credit balance.

Claim 4 (cancelled)

Claim 8 (currently amended):  A method of operating an electronic gaming machine, said method comprising:
wirelessly receiving, from a mobile device, data associated with an account maintained by a server of a gaming property cashless system which is accessed via a gaming establishment digital wallet mobile device application of the mobile device, wherein: 
the account is funded via at least one of: a transfer of funds from a bank account, a transfer of funds from a credit card account, a transfer of funds associated with a redemption of a cashless ticket voucher, and a deposit of physical currency, 
the account is maintained by the server of the gaming property cashless system independent of the mobile device, 
the account is maintained by the server of the gaming property cashless system independent of the gaming establishment digital wallet mobile device application of the mobile device, and
the data is wirelessly communicated via a wireless protocol selected from any of: a near field communication protocol, a WiFi protocol, a Bluetooth protocol, and a mobile device network protocol,
requesting an amount of funds from the account, said amount of funds being determined in association with the gaming establishment digital wallet mobile device application of the mobile device, and
responsive to the requested amount of funds being approved for transfer by the server of the gaming property cashless system, increasing, by a processor that is distinct from the mobile device, a credit balance of the electronic gaming machine, wherein the increase is based on the requested amount of funds, a balance of the account is reduced based on the requested amount of funds, and the increase of the credit balance of the electronic gaming machine occurs following a transfer of fund data that occurs separate from the mobile device and the gaming establishment digital wallet mobile device application.

Claim 11 (cancelled).

Claim 15 (currently amended):  A device comprising:
a housing supported by a cabinet of an electronic gaming machine;
at least one processor supported by the housing; and
at least one memory device supported by the housing and which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to:
wirelessly receive, from a mobile device that is distinct from the at least one processor, data associated with an account maintained by a server of a gaming property cashless system which is accessed via a gaming establishment digital wallet mobile device application of the mobile device, wherein: 
the account is funded via at least one of: a transfer of funds from a bank account, a transfer of funds from a credit card account, a transfer of funds associated with a redemption of a cashless ticket voucher, and a deposit of physical currency, 
the account is maintained by the server of the gaming property cashless system independent of the mobile device, 
the account is maintained by the server of the gaming property cashless system independent of the gaming establishment digital wallet mobile device application of the mobile device,
the data is wirelessly communicated via a wireless protocol selected from any of: a near field communication protocol, a WiFi protocol, a Bluetooth protocol, and a mobile device network protocol, and
responsive to a requested amount of funds being approved for transfer from the account by the server of the gaming property cashless system and following a transfer, that occurs separate from the mobile device and the gaming establishment digital wallet mobile device application, of fund data from the server of the gaming property cashless system to the at least one processor, cause an increase of a credit balance of the electronic gaming machine, wherein the increase is based on the requested amount of funds, a balance of the account is reduced based on the requested amount of funds, and the amount of funds is determined in association with the gaming establishment digital wallet mobile device application of the mobile device.

Claims 18 (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations, an electronic gaming machine comprising: a cabinet comprising a lockable access door; a display device supported by the cabinet; at least one processor; and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: wirelessly receive, from a mobile device that is distinct from the at least one processor, data associated with an account maintained by a server of a gaming property cashless system which is accessed via a gaming establishment digital wallet mobile device application of the mobile device, wherein: the account is funded via at least one of: a transfer of funds from a bank account, a transfer of funds from a credit card account, a transfer of funds associated with a redemption of a cashless ticket voucher, and a deposit of physical currency, the account is maintained by the server of the gaming property cashless system independent of the mobile device, and the account is maintained by the server of the gaming property cashless system independent of the gaming establishment digital wallet mobile device application of the mobile device, and the data is wirelessly communicated via a wireless protocol selected from any of: a near field communication protocol, a WiFi protocol, a Bluetooth protocol, and a mobile device network protocol, request an amount of funds from the account, said amount of funds being determined in association with the gaming establishment digital wallet mobile device application of the mobile device, and responsive to the requested amount of funds being approved for transfer by the server of the gaming property cashless system and following a transfer, that occurs separate from the mobile device and the gaming establishment digital wallet mobile device application, of fund data from the server of the gaming property cashless system to the at least one processor: cause an increase of a credit balance of the electronic gaming machine based on the requested amount of funds, wherein a balance of the account is reduced based
The closest prior art, Gagner (US 2011/0207531 A1), appears to disclose an electronic gaming machine that scans, via a camera, a barcode displayed on the mobile device to link a wagering account of the player to a wagering session of the electronic gaming machine. Gagner failed to disclose wirelessly receive, from a mobile device that is distinct from the at least one processor, data associated with an account maintained by a server of a gaming property cashless system which is accessed via a gaming establishment digital wallet mobile device application of the mobile device, wherein the data is wirelessly communicated via a wireless protocol selected from any of: a near field communication protocol, a WiFi protocol, a Bluetooth protocol, and a mobile device network protocol.
Accordingly, the totality of the prior art cited of record fails to either disclose or make obvious each and every limitation of the instant claims as presented. For at least these reasons, it appears it would have required hindsight reconstruction to combine various vague teachings to provide the invention substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Seng H Lim/Primary Examiner, Art Unit 3715